      Case 5:21-cv-00145-TKW-MJF Document 4 Filed 08/23/21 Page 1 of 2


                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

CHE ROMERO,

      Plaintiff,

v.                                                Case No. 5:21-cv-145-TKW-MJF

FCI MARIANNA HEALTH SERVICE
ADMINISTRATOR, et al.,

      Defendants.
                                            /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 3). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for lack of

subject-matter jurisdiction. Accordingly, it is

      ORDERED that:

      1.        The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.        This case is DISMISSED without prejudice for lack of subject-matter

jurisdiction.
      Case 5:21-cv-00145-TKW-MJF Document 4 Filed 08/23/21 Page 2 of 2


                                                                               Page 2 of 2

       3.        The Clerk shall enter judgment in accordance with this Order and close

the case file.

       DONE and ORDERED this 23rd day of August, 2021.

                                     T. Kent Wetherell, II
                                    T. KENT WETHERELL, II
                                    UNITED STATES DISTRICT JUDGE
